Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 18, 2009, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
After being laid off from her position as an executive secretary, claimant enrolled in a two-year program for professional communication and applied for career and related training *733benefits under Labor Law § 599. After various proceedings, the Unemployment Insurance Appeal Board disapproved her application and claimant appeals.
We affirm. To be eligible for benefits pursuant to Labor Law § 599, a claimant must be enrolled in a program “clearly leading to the qualifications or skills for a specific occupation” (12 NYCRR 482.2 [b]). Here, claimant originally sought training to acquire a position in the field of marketing, but subsequently changed her focus and informed the Department of Labor that she would be seeking a position involving advocacy for either children or the elderly. Inasmuch as advocacy for these groups constitutes distinct fields, substantial evidence exists for the determination that claimant’s program did not lead to a specific occupational goal and, therefore, the Board’s denial of her application was proper (see Matter of Vasquez [Commissioner of Labor], 42 AD3d 622, 623 [2007]; Matter of Schroder [Commissioner of Labor], 38 AD3d 1142, 1143 [2007]).
Spain, J.P., Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.